Citation Nr: 1708620	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  16-41 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pancreatic cancer.

2.  Entitlement to service connection for pancreatic cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for pancreatic cancer was denied in an October 2014 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the October 2014 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for pancreatic cancer.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has pancreatic cancer that is directly related to active service.


CONCLUSIONS OF LAW

1.  The October 2014 rating decision that denied service connection for pancreatic cancer is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for pancreatic cancer.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for pancreatic cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

An October 2014 rating decision denied service connection for pancreatic cancer.  The RO noted that the service medical records showed one episode of treatment for back pain while the Veteran was on active duty.  The RO determined that the available scientific and medical evidence did not support the conclusion that the Veteran's pancreatic cancer was associated with herbicide exposure.  The Veteran did not perfect an appeal of that decision.

The Veteran did not perfect an appeal of the October 2014 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2016).

The evidence added to the claims file subsequent to the October 2014 denial includes additional VA and private treatment records, additional lay statements, and additional statements from the Veteran.  In particular, September 2015 and August 2016 letters from private examiners provide a medical link between current pancreatic cancer and exposure to herbicides while on active duty.  Those letters tend to support the claim, as they provide evidence of a connection between currently diagnosed disability and service.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions and medical statements are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for pancreatic cancer is reopened. 

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran seeks service connection for pancreatic cancer.  The record shows that the Veteran has been diagnosed with pancreatic cancer, such as in a May 2014 private treatment record.  The remaining question is whether the diagnosed disability is related to service.  

The Veteran has asserted that pancreatic cancer was incurred secondary to exposure to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service personnel records confirm that he served in Vietnam during the requisite time period.  The Board additionally notes that in addition to other decorations, the Veteran received the Vietnam Combat Medal with device, Purple Heart with one star, Combat Action Ribbon, and Vietnam Service Medal with five stars.  He is presumed to have been exposed to herbicides during that Vietnam service.

However, pancreatic cancer is not a disease for which VA has determined that presumptive service connection based on exposure to herbicides is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  79 Fed. Reg. 20,308 (Apr. 11, 2014); 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 59 Fed. Reg. 341-46 (Jan. 4, 1994).  In the absence of a diagnosed disease for which the presumption applies, the regulations for presumptive service connection based on exposure to herbicide agents are not applicable.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2016).

The Board finds that the evidence of record in this case rises to at least the level of equipoise regarding any association between exposure to herbicides and the development of pancreatic cancer.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In September 2015 and August 2016, R.J.M., M.D., submitted a letter which discussed his history of treating the Veteran for pancreatic cancer.  Dr. M. remarked that as a military surgeon himself and as an oncologic surgeon for the past 20 years, he felt there was a total lack of evidence that Agent Orange was not the causative factor in the development of the cancer of the Veteran.  Dr. M. acknowledged that pancreatic cancer was not on the presumptive list of the VA whereby eleven different types of malignant and non-malignant conditions were found to be associated to the exposure of Agent Orange.  Dr. M. strongly suggested adding pancreatic carcinoma to the list.  Dr. M. professionally opined that the Veteran's pancreatic cancer was more likely than not caused by exposure to Agent Orange in Vietnam.  In a March 2016 letter, J.M., M.D., and J.S., M.D., expressed their feeling that the Veteran's cancer was a result of exposure to Agent Orange in Vietnam.

Those opinions support the Veteran's claim.  In giving their opinions, each examiner drew from the evidence of record.  Significantly, nothing within either report is contradictory.  Both opinions relate directly to this Veteran, and the two opinions consider both the Veteran's assertions and documented history.  Therefore, the Board affords the private examiners' opinions significant probative value.  Significantly, no treatment provider of record has offered a negative nexus opinion.

The claimant, with VA assistance, must provide an evidentiary basis for the claim that rises to the level of an approximate balance of positive and negative evidence, in order for the claim to be allowed.  38 U.S.C.A. § 5107(a) (West 2014);  Skoczen v. Shinseki, 564 F.3d 1319 (2009); Fagan v. Shinseki, 573 F.3d 1282 (2009).  In this case, the Veteran has done so.  The most persuasive evidence of record shows a direct relationship between the current pancreatic cancer and the Veteran's exposure to herbicide agents in service.  Accordingly, the Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for pancreatic cancer.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for pancreatic cancer is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for pancreatic cancer is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


